NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        OCT 20 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

GREGORY JODI JELOUDOV,                          No. 20-17345

                Plaintiff-Appellant,            D.C. No. 3:20-cv-02492-VC

 v.
                                                MEMORANDUM*
WELLS FARGO BANK, N.A.; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Northern District of California
                    Vince Chhabria, District Judge, Presiding

                           Submitted October 12, 2021**

Before:      TALLMAN, RAWLINSON, and BUMATAY, Circuit Judges.

      Gregory Jodi Jeloudov appeals pro se from the district court’s judgment

dismissing her action alleging federal and state law claims. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo. Prather v. AT&T, Inc., 847 F.3d

1097, 1102 (9th Cir. 2017) (dismissal for lack of subject matter jurisdiction);



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Cervantes v. Countrywide Home Loans, Inc., 656 F.3d 1034, 1040 (9th Cir. 2011)

(dismissal under Fed. R. Civ. P. 12(b)(6)). We affirm.

      The district court properly dismissed on the basis of res judicata Jeloudov’s

claims alleging workplace discrimination and harassment because they involved

the same primary right raised in a prior state court action that resulted in a final

judgment on the merits. See San Diego Police Officers’ Ass’n v. San Diego City

Emps.’ Ret. Sys., 568 F.3d 725, 734 (9th Cir. 2009) (federal court must follow

state’s preclusion rules to determine effect of a state court judgment; discussing

elements of claim preclusion under California law); Boeken v. Philip Morris USA,

Inc., 230 P.3d 342, 348 (Cal. 2010) (under the primary rights theory, “a judgment

for the defendant is a bar to a subsequent action by the plaintiff based on the same

injury to the same right, even though [she] presents a different legal ground for

relief” (citation and internal quotation marks omitted)); see also In re Estate of

Redfield, 124 Cal. Rptr. 3d 402, 407 (Ct. App. 2011) (“A dismissal with prejudice

following a settlement constitutes a final judgment on the merits.”).

      The district court properly dismissed Jeloudov’s remaining claims for lack

of subject matter jurisdiction because Jeloudov failed to allege a federal question.

See Shapiro v. McManus, 577 U.S. 39, 45 (2015) (claims that are “wholly

insubstantial” or “obviously frivolous” are insufficient to “raise a substantial

federal question for jurisdictional purposes”).


                                           2                                       20-17345
      The district court did not abuse its discretion in taking judicial notice. See

Fed. R. Evid. 201; Lee v. City of Los Angeles, 250 F.3d 668, 689 (9th Cir. 2001)

(standard of review).

      The district court did not abuse its discretion by dismissing Jeloudov’s

complaint without leave to amend because amendment would have been futile.

See Cervantes, 656 F.3d at 1041 (setting forth standard of review and explaining

that dismissal without leave to amend is proper when amendment would be futile).

      We reject as unsupported by the record Jeloudov’s contentions that the

district court was biased against her.

      Jeloudov’s motion for default (Docket Entry No. 7) is denied.

      AFFIRMED.




                                          3                                    20-17345